Citation Nr: 0629826	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  02-04 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a movement disorder 
with severe spasmodic torticollis and tremor of the right 
upper extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied the veteran's claim of 
entitlement to service connection for movement disorder with 
severe spasmodic torticollis and tremor of the right upper 
extremity.  The veteran perfected a timely appeal of this 
determination to the Board.


FINDINGS OF FACT

1.  The veteran has a current disability, which he had during 
his period of service.

2.  The veteran's disability was not noted on his entrance 
examination.

3.  There is clear and unmistakable evidence that the 
veteran's condition pre-existed service.

4.  The record reflects that the veteran's disability 
increased during service.

5.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's condition was not aggravated 
by his period of service.


CONCLUSION OF LAW

The veteran has a movement disorder with severe spasmodic 
torticollis and tremor of the right upper extremity that was 
aggravated by his service.  38 U.S.C.A. §§ 1131, 1132, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation and finds that the duty 
to notify and duty to assist have been met.  Given the 
favorable action taken below, no further discussion of the 
VCAA is required.

Service Connection for a Movement Disorder

The veteran argues that he is entitled to service connection 
for a movement disorder with severe spasmodic torticollis and 
tremor of the right upper extremity.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

In the instant case, the evidence demonstrates that the 
veteran has a current disability, and that he suffered from 
this disability during his period of service.  The veteran is 
currently diagnosed as having movement disorder with severe 
spasmodic torticollis and tremor of the right upper 
extremity.  August 1962 service medical records note 
treatment for coarse tremor involving his upper extremities 
and neck muscles.  Also, the veteran's service personnel 
records indicate that his discharge was related to this 
disability.

Furthermore, there is no movement disorder or any related 
disorder noted on the veteran's March 1962 entrance 
examination, and his head, face, and neck are noted to be 
"normal".  Therefore, the veteran's disability is not noted 
on entrance examination.

However, the Board finds that there is clear and unmistakable 
evidence that the veteran's condition pre-existed service.  
His service medical records indicate that his movement 
condition had been present for three years prior to service, 
that it was progressive, and that there was a familial 
history of the same condition.  Also, according to an August 
1962 statement from a person serving with the veteran, the 
veteran stated to the person that he had been sick with his 
disability prior to entry into the military.  Additionally, 
on his report of medical history upon entering into service, 
the veteran reported a history of nervous trouble.  Moreover, 
in an August 2004 VA examination report and March 2005 
addendum to that report, a VA examiner opined, after 
examination and review of the claims folder, that the 
veteran's disability symptoms began around 1959, which was 
prior to his entry into military service.

Nonetheless, the evidence does not clearly and unmistakably 
demonstrate that the veteran's condition was not aggravated 
by his period of service.

The record reflects that the veteran's disability increased 
during service.  While no movement disorder or tremor were 
noted on entrance examination in March 1962, and the 
veteran's head, neck and face were noted to be normal, the 
veteran was treated in August 1962 for coarse tremor 
involving his upper extremities and neck muscles, and this 
disorder manifested to such an extent that it led to his 
discharge.  Furthermore, August 1962 statements by the 
veteran's supervisor and an army evaluator regarding the 
veteran's possible discharge from service indicate that the 
veteran's condition had gotten worse in service, and was 
continuing to get worse.

The Board notes that there is evidence indicating that the 
veteran's disability was not aggravated by service.  On 
separation examination, as on entrance examination, there is 
no movement disorder, tremors, or any related disorder noted, 
and head, face, and neck are marked as "normal".  Also, a 
March 2005 VA medical opinion states that it is not likely 
that the veteran's movement condition was aggravated by his 
several weeks of service in 1962.

However, the Board finds that such evidence does not clearly 
and unmistakably demonstrate that the veteran's disability 
was not aggravated by service.  First, despite the lack of 
any movement disorders noted on separation examination, the 
record clearly demonstrates that the veteran was suffering 
from such a disorder towards the end of his service.  Second, 
although the VA medical opinion that the veteran's disability 
was not aggravated by service is of probative value, it does 
not explain why the veteran's disability appears to have 
increased in service, and thus does not suffice as clear and 
unmistakable evidence that the veteran's disability was not 
aggravated by service.

In sum, the Board finds that the veteran's current disability 
pre-existed service and increased during such service, and 
the evidence of record does not clearly and unmistakably 
demonstrate that the veteran's disability was not aggravated 
by service.  Therefore, service connection is warranted in 
this case.  38 C.F.R. § 3.306(b). 


ORDER

Entitlement to service connection for a movement disorder 
with severe spasmodic torticollis and tremor of the right 
upper extremity is granted.



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


